EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Bame on February 21, 2022.

The application has been amended as follows: 
Claim 7, line 20: “from the cylinder (20) to remove…”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to anticipate or render obvious a dual-needle syringe wherein the injection needle shaft hub with the injection needle shaft being detachable from the cylinder to remove the injection needle shaft from the cylinder, and the injection needle shaft hub, after division from the infusion needle shaft hub, being re-attachable to the cylinder by connecting the end of the injection needle shaft hub formerly connected to the infusion needle shaft hub  to the cylinder in combination with the other limitations of the claim.
The closest prior art of record is Cho et al. (KR 20150000577). Cho discloses a dual-needle syringe (100) having a hub barrel (170 and 130; Figure 5) formed to divide (Figure 7c; [0055]) into an infusion needle shaft hub (170) connected to the infusion needle shaft (175) and an injection needle shaft hub (130) connected to the injection needle shaft (150). However, Cho does not disclose or suggest that the injection needle shaft hub, after division from the infusion needle shaft hub, being re-attachable to the cylinder by connecting the end of the injection . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783